946 A.2d 1022 (2008)
194 N.J. 504
In the Matter of Linda M. SERRANO, an Attorney at Law.
D-108 September Term 2007
Supreme Court of New Jersey.
May 5, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that LINDA M. SERRANO, of UNION, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for a period of eighteen months effective April 6, 2006, by Order of this Court filed October 24, 2007, be restored to the practice of law, effective immediately.